Jones, J.
It is not- necessary to enumerate in detail the causes which led to the petition for guardianship which was filed in February, 1917. For about two years after the *631death of respondent’s wile he had paid practically no attention to his property. The farm had grown up to wee'ds, the live stock had not been cared for., the taxes had not been' paid. The management of the property could hardly have been worse. If a petition for guardianship had not been made it is quite possible that the entire estate would have been wasted. Respondent had not only been idle and intemperate, but in some of the business he undertook to transact had shown gross incapacity. If the testimony produced before the county court as to respondent’s acts and mental condition during a period of two years or more was at all similar to that given at the trial in the circuit court, the appointment of the guardian was entirely justified.
Soon after the proceeding was commenced in the county court an arrangement was made between respondent and the petitioners by which respondent’s brother was to take charge of the property during the pendency of the proceedings. The case was not tried in the county court until nearly two years after it was commenced, and the judgment which is appealed from was rendered June 4, 1920.
The only question before us is whether at that time respondent was competent to care for and manage the property, worth about $20,000. No claim was made that respondent was insane. It is argued by counsel for petitioners that it was not drunkenness nor idleness that made him incompetent to manage property, but “inherent defects.”
Respondent may have been and probably was a spendthrift within the meaning of the statute when the guardian was appointed, but it by no means follows that he remained in that class up to the time of the trial in the circuit court. Although many witnesses were called on both sides who testified to facts and opinions bearing on the issue, the testimony for petitioners for the most part related to transactions which occurred several years before the trial, and their opinions were necessarily largely based on facts occurring during a period when respondent was clearly in such a state *632of mind and under the influence of such habits that much of the time he was incapacitated to manage business affairs.
After hearing the testimony, including that of the respondent, which was given quite fully and with reasonable intelligence, the trial court came to the conclusion that there had been such a change in tile habits and mental condition of respondent that a guardian was no longer necessary.
We appreciate the strong feeling of the children that the property which had been accumulated by the labor of the whole family ought to be preserved, and we are giving due consideration to that feeling. But it must also be borne in mind that liberty of the person and the right to the control of one’s own property are very sacred rights which should not be taken away or withheld except for very urgent reasons. The trial judge had better opportunity than we to arrive at a just conclusion on the pure questions of fact in issue, and we do not feel justified in reversing the judgment. This decision is not to be interpreted as in any way approving the conduct of the respondent in the management of his property in 1915 and 1916, and if he should lapse into his former spendthrift habits it would be proper for his children to again make application for the appointment of a guardian.
By the Court. — Judgment affirmed.